



Exhibit 10.1


NIC INC.
KEY EMPLOYEE AGREEMENT
for
WILLIAM A. VAN ASSELT


THIS EMPLOYMENT AGREEMENT ("Agreement") is entered into as of the 29th day of
July, 2018 (the "Effective Date"), by and between William A. Van Asselt
("Executive") and NIC Inc., a Delaware corporation (the "Company"). This
Agreement amends and restates all prior agreements between Executive and the
Company with respect to the subject matter hereof.


WHEREAS, the Company desires to continue to employ Executive to provide personal
services to the Company and to the Company's subsidiaries, and wishes to
continue to provide Executive with certain compensation and benefits in return
for Executive's services; and


WHEREAS, Executive desires to continue to be employed by the Company and provide
personal services to the Company and to the Company's subsidiaries in return for
certain compensation and benefits;


NOW, THEREFORE, the parties hereto agree as follows:


1.
EMPLOYMENT BY THE COMPANY.



1.1     Acceptance. Effective as of the Effective Date, the Company agrees to
continue to employ Executive in the position of Chief Security Officer, and
Executive agrees to continue to be employed upon the terms and conditions set
forth in this Agreement for the period beginning on the Effective Date and
ending as provided in Section 4 (the "Employment Period").


1.2    Duties. During the Employment Period, Executive will serve in an
executive capacity and shall perform such duties as are customarily associated
with his then current title, consistent with the Bylaws of the Company and as
reasonably required by the Company's Board of Directors (the "Board").  During
the Employment Period, Executive will report to the Chief Executive Officer and
the Board, or as the Chief Executive Officer, with the concurrence of a majority
of the Board of Directors, directs.  Executive will devote his best efforts and
substantially all of his business time and attention (except for vacation
periods and reasonable periods of illness or other reason for leave permitted by
the Company's general employment policies and for volunteer services to
charitable organizations that do not materially detract from his ability to
perform his duties to the Company) to the business of the Company.


1.3    Employment Policies. The employment relationship between the parties
shall also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from or are in conflict with the Company's general employment policies or
practices, this Agreement shall control.


2.
COMPENSATION.



2.1    Base Salary. The Company agrees to pay Executive a base salary during
Executive's employment in equal installments (prorated for portions of a pay
period) on the Company's regular pay days and the Company will withhold from
such compensation all applicable federal and state income, social security and
disability and other taxes as required by applicable laws.  Executive's initial
salary as of the date





--------------------------------------------------------------------------------





hereof shall be at the rate of Two Hundred Ninety-One Thousand Seven Hundred
Fifty and no/100 Dollars ($291,750.00) per year (the "Base
Salary").  Executive's Base Salary will be subject to review by the Board, or an
authorized committee of the Board, from time to time and may be increased (but
not decreased, except for across-the-board reductions that may be generally
applicable to all of the Company's senior executives) in the Board's sole
discretion.


2.2    Incentive Compensation. Executive shall be entitled to participate, at a
level commensurate with his position, in an annual performance-based cash bonus
plan of the Company (the "Annual Cash Incentive Bonus"), any long-term incentive
plan (which may include grants of stock options, restricted stock or other
equity-based awards under the Company's equity plan as determined by the Board
in its sole discretion) and in such additional incentive bonus opportunities, if
any, as may be determined by the Board, with recommendations made by the
Compensation Committee of the Board, subject to the terms and conditions of any
underlying bonus plans, equity plans or equity agreements:


(a)Executive’s minimum Annual Cash Incentive Bonus target will be twenty-five
percent (25%) of his base salary.
(b)The minimum service-based component of Executive’s annual long-term,
equity-based incentive grant will be targeted at thirty-five percent (35%) of
his base salary.


2.3    Standard Company Benefits. Executive shall be entitled to participate in,
and to receive all rights and benefits under the terms and conditions of, the
standard Company benefits and compensation practices which may be in effect from
time to time and provided by the Company to its employees generally.


2.4    Vacation. In addition to such holidays, sick leave, personal leave and
other paid leave as are allowed under the Company’s policies applicable to
senior executives generally, Executive shall be entitled to one hundred sixty
(160) hours per year (calculated at the rate of forty (40) hours worked per
week) of vacation per calendar year and subject to the terms and conditions of
the Company’s vacation policy applicable to senior executives; plus ten working
days per year of personal time, accruing at the rate of six point seven (6.7)
hours per month (calculated at the rate of forty (40) hours worked per week)
provided that Executive’s unused vacation will not exceed one hundred sixty
(160) hours per year.  If the Executive has not taken all of the available
vacation time in a year, the unused time can be carried over to the next year,
provided, however, that no additional accrual of time will occur when the unused
total equals one hundred sixty (160) hours.  Personal time does not carry over
from year to year. The value of any unused and accumulated vacation time will be
paid to the Executive upon any termination of his employment based upon the per
day value of his then base salary divided by 250.  The duration of such
vacations and the time or times when they shall be taken will be determined by
Executive in consultation with the Company.


2.5    Expenses. The Company shall pay or reimburse Executive for reasonable and
necessary business expenses incurred by Executive in connection with his duties
on behalf of the Company in accordance with the Company’s expense reimbursement
policy, as may be amended from time to time, or any successor policy, plan,
program or arrangement thereto, and any other of its expense policies applicable
to senior executives of the Company, following submission by Executive of
reimbursement expense forms in accordance with such expense policies.  Any
reimbursement or provision of in-kind benefits for expenses incurred or benefits
received during the Executive's employment pursuant to the terms of this Section
2.5 shall be made pursuant to the Company’s standard policies and time lines,
but not later than December 31st of the year following the year in which
Executive incurs the expense; provided, however, that in no event will the
amount of expenses so reimbursed, or in-kind benefits provided, by the Company
in one year affect the amount of expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.  Each provision of
reimbursement of expenses or in-kind benefit pursuant to this Section 2.5 shall
be





--------------------------------------------------------------------------------





considered a separate payment and not one of a series of payments for purposes
of Section 409A of the Internal Revenue Code of 1986, as amended (the "Code").


2.6    Executive Death and Disability Benefits. Executive shall be entitled to
participate in and receive all rights and benefits under the terms and
conditions of an executive life and disability policy or policies, with limits,
features, benefits and coverages substantially similar to those reflected in
Attachment I to this Agreement.


2.7    Indemnification. The Company and Executive have entered into a separate
Indemnification Agreement in the form signed by the Company with its other
officers and directors.  The Company agrees that Executive shall be a director
or officer of the Company, and that Company shall maintain such Indemnification
Agreement with Executive, throughout the Employment Period. 


3.PROPRIETARY INFORMATION OBLIGATIONS.


3.1    Agreement. Executive agrees to execute and abide by the Proprietary
Information and Inventions Agreement attached hereto as Exhibit A.


4.EMPLOYMENT PERIOD.


4.1    Except as hereinafter provided, the Employment Period shall commence as
of the Effective Date and shall terminate upon the earlier of (a) the third
(3rd) anniversary of the Effective Date (the "Initial Termination Date"), or (b)
the date on which this Agreement is terminated in accordance with Section 4.2 of
this Agreement; provided, however, that unless terminated in accordance with
Section 4.2, this Agreement shall be automatically renewed for an additional
Employment Period of three years on the Initial Termination Date and any
subsequent three-year Employment Period's termination date, unless either
Executive or the Company, as directed by its Board, elects, by written notice to
the other party not less than six (6) months prior to the Initial Termination
Date or any subsequent three-year Employment Period's termination date, (i) to
terminate this Agreement, or (ii) to negotiate new terms of employment.  If
negotiations regarding any revised employment agreement extend beyond a specific
termination date while the parties are actively negotiating, the Agreement shall
continue in full force and effect during such period of negotiation; provided,
however, that if the parties, acting in good faith, are unable to negotiate new
terms of employment, either party may terminate this Agreement by providing not
less than thirty (30) days' prior written notice to the other party.


4.2    The Employment Period shall end upon the first to occur of any of the
following events:
(a)Executive’s death or termination of employment due to disability;
(b)a termination by the Company for Cause;
(c)a termination by the Company without Cause;
(d)a Termination for Good Reason; or
(e)a voluntary termination, which shall occur in the event of Executive’s
termination of his employment with the Company for any reason, other than a
Termination for Good Reason, by at least thirty (30) days prior written notice
to the Company of such termination.


5.POST- EMPLOYMENT PAYMENT.


5.1    General. At the end of Executive’s employment for any reason, Executive
shall cease to have any rights to salary, future equity awards, expense
reimbursements or other benefits, except (i) as may be provided in Sections 2.4,
5.2 and 5.5, and (ii) that Executive shall be entitled to receive:





--------------------------------------------------------------------------------





(a)payment of any Base Salary which has accrued but is unpaid through the date
of termination;
(b)any earned but unpaid annual bonus for a previously completed fiscal year (or
other applicable previously completed bonus period), which shall be paid in
accordance with the payment terms and conditions of the applicable plan or
program;
(c)reimbursement of any reimbursable expenses which have been incurred but are
unpaid as of the date of termination; provided, however, that Executive must
submit any claims for reimbursable expenses within sixty days following the date
of his termination and such reimbursement shall be paid to Executive in
accordance with Section 2.5;
(d)any continuation coverage benefits to which Executive is entitled under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended ("COBRA"),
provided that Executive completes all necessary election forms and complies with
all terms and regulations pertaining to COBRA;
(e)any other amounts and benefits the Executive is entitled to receive under any
Company employee benefit plan or program in accordance with the terms and
provisions of such plan or program, except to the extent such amounts and
benefits are determined pursuant to this Agreement rather than such plan or
program pursuant to Sections 5.2 and 5.5; and
(f)such other compensation, if any, which the Board of Directors, in its sole
discretion, may elect to pay or grant.


5.2    Termination Without Cause or for Good Reason.


(a)The Company shall have the right to terminate Executive's employment with the
Company at any time without Cause (as defined in Section 5.3(b)) upon sixty (60)
days prior written notice.  In such event and subject to Section 5.2(c) and
Section 8.11, the Company shall make all of the payments and provide all of the
benefits as set forth in Section 5.5(a)(i)-(iv), payable at the time(s) provided
for in Section 5.5(b).
(b)Executive may terminate his employment at any time for Good Reason.  Subject
to Section 5.2(c) and Section 8.11, upon any termination for Good Reason (as
defined in Section 5.5.(c)(ii)), the Executive shall be entitled to receive the
payments and benefits as set forth in Section 5.5(a)(i)-(iv), payable at the
time(s) provided for in Section 5.5(b).
(c)Except where Executive's employment is terminated without Cause or due to
termination for Good Reason within the Change of Control Period (as defined in
Section 5.5), any amount or portion of an incentive award bonus or equity or
equity-based award that is intended to qualify as "performance-based
compensation" under Section 162(m) of the Code (except stock options and stock
appreciation rights) shall only become payable or vest based on the actual level
of performance (disregarding any requirements for Executive's continued
employment).  Such compensation shall be paid, vested or issued, as the case may
be, in accordance with Section 162(m) of the Code within 30 days following the
Compensation Committee of the Board's determination of the achievement level of
the applicable performance goals for the year of the Executive's termination of
employment, or later if required by applicable law, including Section 7.2.


5.3    Termination for Cause.


(a)The Company shall have the right to terminate Executive's employment with the
Company at any time for Cause.  Written notification of termination, including
in reasonable detail the facts and circumstances claimed to provide the basis
for the Cause, shall be provided to Executive at the time of termination.





--------------------------------------------------------------------------------





(b)"Cause" for termination shall mean Executive's conviction of a felony or the
willful and deliberate failure of Executive to perform his customary duties, in
a manner consistent with the manner reasonably prescribed by the Board (other
than any failure resulting from his incapacity due to physical or mental
illness, disability or death).  For purposes of this section only, if the
Company experiences a Change of Control, the term "Board" shall include the
board of directors (or similar governing body) of any successor to the Company.
(c)In the event the Company intends to terminate Executive for Cause and the
Cause is curable, the Company shall give Executive notice in writing specifying
in reasonable detail any facts and circumstances claimed to provide a basis for
Executive's termination for Cause, and Executive shall be given sixty (60) days
from date of notification to effect reasonable cure of the specific cause(s) set
forth in the notification.
(d)In the event Executive's employment is terminated at any time for Cause, the
Company shall provide Executive within thirty (30) days of Executive's
termination of employment all benefits specified in Section 5.1; provided,
however, Executive shall not be entitled to receive any additional severance
pay, pay in lieu of notice or any other such compensation, including any
severance benefits provided under a Company's severance benefit plan as
described above in Section 5.1(e), if any, in effect on Executive's termination
date.


5.4    Voluntary Termination without Good Reason.


Executive may voluntarily terminate his employment in writing with the Company
at any time without Good Reason (as defined in section 5.5(c)(ii)) after which
no further compensation will be paid to Executive, except that the Company shall
provide Executive within thirty (30) days of Executive's termination those
amounts and benefits specified in Section 5.1; provided, however, Executive
shall not be entitled to receive any additional severance pay, pay in lieu of
notice or any other such compensation, including any severance benefits provided
under a Company's severance benefit plan as described above in Section 5.1(e),
if any, in effect on the termination date.


5.5    Termination In Connection With a Change of Control.


(a)If a "Change of Control" of the Company (as defined in Section 5.5(c))
occurs, and within either the six-month period ending on the Change of Control
or the 18-month period beginning on the Change of Control (the "Change of
Control Period"), Executive's employment is terminated without Cause or there is
a Termination for Good Reason,  the Company shall, subject to the provisions of
Section 5.5(d) and Section 8.11 below, and in accordance with Section 5.5(b):


(i)
provide the benefits specified in Section 5.1;

(ii)
pay Executive a lump sum severance payment equal to the sum of (A) two (2) times
Executive's Base Salary in effect on the date of Executive's termination, (B)
two (2) times the largest of the Annual Cash Incentive Bonuses paid by the
Company to Executive during the immediately preceding three annual incentive
periods, and (C) the amount of any award for the year of such termination as if
target performance for such plan year had been achieved;

(iii)
notwithstanding any contrary provisions of any stock option agreement,
restricted stock agreement or other equity or equity-based award agreement held
by Executive at the time of Executive's termination (and provided that any
change of control provisions in such agreements, whether entered into before or
after the date of this Agreement, shall be of no force and effect), (A) for any
equity or equity-based award that is subject to time-based or service-






--------------------------------------------------------------------------------





based exercise, vesting or payment conditions, accelerate the exercisability,
vesting, and lapse of restrictions, as the case may be, for such equity or
equity-based awards, and (B) for any equity or equity-based award that is
subject to performance-based exercise, vesting or payment conditions, accelerate
the exercisability, vesting, and lapse of restrictions, as the case may be, for
such equity or equity-based awards as if target performance for such award had
been achieved; and
(iv)
pay Executive a lump sum payment equal to one hundred fifty percent (150%) of
Company's portion of the annual costs (determined based on such costs as of the
Executive's termination date) associated with (A) providing Executive with
medical and health benefits coverage under the Company's group health plans, and
(B) providing Executive's eligible family members who are also receiving medical
and health benefits coverage under the Company's group health plan on the date
of Executive's termination of employment.



(b)That portion of any severance benefits described in this Section 5.5 which
satisfies the "separation pay plan," or any other exemption from Section 409A of
the Code ("Section 409A), as described in U.S. Department of Treasury Regulation
Section 1.409A-1(b)(9), shall be paid no later than thirty (30) days after the
end of the revocation period described in Section 8.11 of this Agreement.  That
portion, if any, of the severance benefits described in this Section 5.5 that is
subject to Section 409A shall be paid on the sixtieth (60th) day following the
effective date of Executive's termination of employment, except that, if
Executive is subject to Section 7.2 due to Executive's status as a "specified
employee" under Section 409A, such portion shall be paid on the first day of the
seventh month following Executive's termination of employment.


(c)For purposes of this Section 5.5 and as referenced elsewhere in this
document:
(i)
A "Change of Control" of the Company shall be deemed to have occurred if:

(1)
any "person" (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the "Act")), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company,
becomes the "beneficial owner" (as defined in Rule 13d-3 under said Act),
directly or indirectly, of capital stock of the Company representing thirty (30)
percent or more of the total voting power represented by the Company's then
outstanding capital stock;



(2)
the consummation of a merger or consolidation of the Company with any other
company, other than a merger or consolidation in which the shareholders, at the
date of announcement, of the Company would own 50% or more of the voting stock
of the surviving corporation;



(3)
Continuing Directors (as defined below) no longer constitute at least a majority
of the Board or a similar body of any successor to Company.  For purposes of
this Agreement, "Continuing Director" means any individual who either (i) is a
member of Company’s Board of Directors on the Effective Date, or (ii) becomes a
member of Company’s Board of Directors after the Effective Date and whose
election or nomination for election was approved by a vote of at least a
majority of the then Continuing Directors (either by a specific vote or by
approval of the proxy statement of Company in which such person






--------------------------------------------------------------------------------





is named as nominee for director, without objection to such nomination);


(4)
the sale of all or substantially all of the assets of the Company; or



(5)
the liquidation or dissolution of the Company.



(ii)
Termination for Good Reason means Executive’s termination of his employment as a
result of the occurrence of any of the following without Executive’s written
consent, unless within thirty (30) days following the Company’s receipt of
Executive’s written notice of termination of employment for Good Reason, in
accordance with Section 8.1, specifying in reasonable detail any facts and
circumstances claimed to provide a basis for Executive’s termination for Good
Reason, the Company cures any such occurrence:



(1)
any material reduction by the Company in Executive’s Base Salary, Annual Cash
Incentive Bonus opportunity, long-term incentive opportunity, or standard
Company benefits (except for across-the-board reductions generally applicable to
all senior executives of the Company);



(2)
a relocation of Executive’s principal office to a location that is in excess of
sixty (60) miles from its location as of the date of this Agreement; or



(3)
without limiting the generality or effect of any of the foregoing, any material
breach of this Agreement by the Company.

 
Any occurrence of Good Reason shall be deemed to be waived by Executive unless
both (x) Executive provides the Company written notice of termination of
employment for Good Reason within ninety (90) days after the date Executive
becomes aware of the event giving rise to Good Reason, and (y) Executive
terminates his employment before February 10 of the year following the taxable
year of Executive during which the Company’s thirty (30) day cure period
expired.


(d)Anything in this Agreement to the contrary notwithstanding, prior to the
payment of any compensation or benefits payable under paragraph (a) of this
Section 5.5 hereof, the certified public accountants of the Company immediately
prior to a Change of Control (the "Certified Public Accountants") shall
determine as promptly as practical and in any event within twenty (20) business
days following the Change in Control whether any payment or distribution by the
Company to or for the benefit of Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement, any other
agreements or otherwise) (a "Payment") would more likely than not be
nondeductible by the Company for Federal income tax purposes because of Section
280G of the Code ("Section 280G") and if it is, then the aggregate present value
of amounts payable or distributable to or for the benefit of the Executive
pursuant to this Agreement (such payments or distributions pursuant to this
Agreement referred to as "Contract Payments") shall be reduced (but not below
zero) to the Reduced Amount.  For purposes of this Section, the "Reduced Amount"
shall be an amount expressed as a present value which maximizes the aggregate
present value of Contract Payments without causing any Contract Payment to be
nondeductible by the Company under Section 280G.





--------------------------------------------------------------------------------





If under this paragraph (d) the certified Public Accountants determine that any
payment would more likely than not be nondeductible by the Company because of
Section 280G, the Company shall promptly give Executive notice to that effect
and a copy of the detailed calculation thereof and of the Reduced Amount, and
Executive may then elect (subject to the restrictions set forth below), in his
sole discretion, which and how much of the Contract Payments or any other
payments shall be eliminated or reduced (as long as after such election the
aggregate present value of the Contract Payments or any other payments equals
the Reduced Amount), and shall advise the Company in writing of his election
within twenty (20) business days of his receipt of notice.  If no such election
is made by Executive within such 20-day period, the Company may elect which and
how much of the Contract Payments or any other payments shall be eliminated or
reduced (as long as after such election the aggregate present value of the
Contract Payments equals the Reduced Amount) and shall notify Executive promptly
of such election.  Notwithstanding anything to the contrary, any Contract
Payments or other payments that are subject to Section 409A (a "409A Payment")
shall not be eliminated or reduced unless and until all other Contract Payments
and other payments have been eliminated or reduced and any 409A Payment that is
to be reduced or eliminated shall be reduced or eliminated in order of due date
from earliest to latest.  For purposes of this paragraph, present value shall be
determined in accordance with Section 280G(d)(4) of the Code.  All
determinations made by the Certified Public Accountants shall be binding upon
the Company and Executive and the payment to Executive shall be made within
twenty (20) days of the later of the Change of Control or the Executive's
termination of employment.  The Company may suspend for a period of up to thirty
(30) days the Payment and any other payments or benefits due to Executive until
the Certified Public Accountants finish the determination and Executive (or the
Company, as the case may be) elects how to reduce the Contract Payments or any
other payments, if necessary; provided, however, under no circumstance shall
Executive or the Company be permitted to delay or accelerate any payment in a
manner that would result in an impermissible deferral or acceleration under
Section 409A.  As promptly as practicable following such determination and the
elections hereunder, the Company shall pay to or distribute to or for the
benefit of Executive such amounts as are then due to Executive under this
Agreement.


5.6    Termination in the Event of Death or Disability.
(a)If Executive dies, his designated beneficiaries, or if none, his estate,
shall be entitled to the proceeds from Executive’s life insurance coverage
described in Section 2.6 and all benefits specified in Section 5.1.
(b)If Executive becomes disabled (as defined in the disability policy or
policies described in Section 2.6), the Company may terminate Executive’s
employment.  In such event, Executive would receive (i) all benefits specified
in Section 5.1 and (ii) for a period of one year following the date Executive
becomes disabled (“Disability Period”),  his Base Salary at the rate in effect
at the beginning of the period reduced by any payments made to Executive during
the Disability Period under the disability benefit plans of the Company
described in Section 2.6 or under the Social Security disability insurance
program, as well as other payments and benefits set forth in Section 2.3 that
may be provided to Executive under the terms of the plans, programs and
practices covered by Section 2.3.


6.NON-INTERFERENCE; NON-COMPETITION.


6.1    Agreement. Executive agrees to execute and abide by the Noncompetition
Agreement attached hereto as Exhibit B.







--------------------------------------------------------------------------------





7.SECTION 409A.


7.1    Compliance with Section 409A. It is the intent of the parties that the
provisions of this Agreement comply with Section 409A and the Treasury
regulations and guidance issued thereunder and that this Agreement be
interpreted and operated consistent with such requirements of Section 409A in
order to avoid the application of additional taxes, interest or penalties due to
Section 409A ("409A Penalties"). To the extent that a payment, or the settlement
or deferral thereof, is subject to Section 409A, except as Executive and Company
otherwise determines in writing, the payment shall be paid, settled or deferred
in a manner that will meet the requirements of Section 409A, such that the
payment, settlement or deferral shall not be subject to the 409A Penalties.  Any
reimbursement will be interpreted and administered to comply with Treasury
Regulation Section 1.409A-3(i)(1)(iv).


7.2    Delay for Specified Employee. To the extent that (a) Company's common
stock is publicly traded on an "established securities market" as defined in
Treasury Regulations § 1.897-1(m), and (b) Executive would otherwise be entitled
to any payment or benefit under this Agreement or any plan or arrangement of
Company or its affiliates, that constitutes "deferred compensation" subject to
Section 409A and that if paid during the six months beginning on the date of
Executive's termination of employment would be subject the 409A Penalties
because Executive  is a "specified employee" (within the meaning of Section 409A
and as determined from time to time by Company), the payment will be paid to
Executive on the earliest of the six-month anniversary of the termination of
employment, a change in ownership or effective control of Company (within the
meaning of Section 409A) or Executive's death.


7.3    Full Section 409A Compliance. Notwithstanding any provision of this
Agreement, (a) this Agreement shall not be amended in any manner that would
cause (i) the imposition of any 409A Penalty, (ii) this Agreement or any amounts
or benefits payable hereunder to fail to comply with the requirements of Section
409A, to the extent applicable, or (iii) any amounts or benefits payable
hereunder that are not subject to Section 409A to become subject thereto (unless
they also are in compliance therewith), and the provisions of any purported
amendment that may reasonably be expected to result in such non-compliance shall
be of no force or effect with respect to this Agreement and (b) if any provision
of this Agreement would, in the reasonable, good faith judgment of Company,
result or likely result in the imposition on Executive or any other person of
any adverse consequences under Section 409A, Company may reform this Agreement,
or any provision thereof, without Executive’s consent, in the manner that
Company reasonably and in good faith determines to be necessary or advisable to
avoid the imposition of such adverse consequence; provided, however, that any
such reformation shall, to the maximum extent Company reasonably and in good
faith determines to be possible, retain the economic and tax benefits to
Executive hereunder, while not materially increasing the cost to Company of
providing such benefits to Executive.  Company shall promptly notify Executive
in writing of any such reformation and provide a detailed explanation of the
reason for the reformation.  For the avoidance of doubt, the phrase "termination
of employment" and similar phrases shall mean and be interpreted in the same
manner as, a "separation from service" from the Company within the meaning of
Section 409A of the Code.


8.GENERAL PROVISION.


8.1    Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by facsimile) or the third day after mailing by first class mail, to
the Company at its primary office location and to Executive at the address
listed on the Company payroll.







--------------------------------------------------------------------------------





8.2    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.


8.3    Waiver. If either party should waive any breach of any provisions of this
Agreement, they or it shall not thereby be deemed to have waived any preceding
or succeeding breach of the same or any other provision of this Agreement.


8.4    Complete Agreement. This Agreement and its Exhibits, constitute the
entire agreement between Executive and the Company and it is the complete,
final, and exclusive embodiment of his agreement with regard to the material
terms of executive employment, compensation, and duration.  It is entered into
without reliance on any promise or representation other than those expressly
contained herein, and it cannot be modified or amended except in a writing
signed by Executive and an officer of the Company.


8.5    Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.


8.6    Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.


8.7    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive and the Company, and his
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of his duties hereunder and they may not assign any
of his rights hereunder without the written consent of the Company, which shall
not be withheld unreasonably.


8.8    Attorneys' Fees. If either party hereto brings any action to enforce his
or its rights hereunder, Executive shall be reimbursed by Company for his
reasonable attorneys' fees and costs incurred in connection with such action,
unless all of Executive's positions in such action are determined by the court
to be frivolous.


8.9    Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
Kansas.


8.10    No Duty to Mitigate. Executive shall have no duty to attempt to mitigate
the level of benefits payable by the Company to him hereunder and the Company
shall not be entitled to set off against the amounts payable hereunder any
amounts received by the Executive from any other source, including any
subsequent employer.


8.11    Release. Payment of the amounts provided for in Section 5.5(a)(i)-(iv)
shall be subject to the parties' signing (and not revoking by the end of any
applicable revocation period) a general release of claims in a form reasonably
acceptable to the parties, within twenty-one (21) days or forty-five (45) days,
whichever period is required under applicable law, which shall contain a mutual
non-disparagement clause, and which shall exempt from release the matters set
forth in Section 8.12 and any continuing obligations under this Agreement
pursuant to Sections 3.1 and/or 6.1.





--------------------------------------------------------------------------------





8.12    Claw-Back. If, pursuant to Section 10D of the Securities Exchange Act of
1934, as amended (the "Act"), the Company would not be eligible for continued
listing, if applicable, under Section 10D(a) of the Act if it did not adopt
policies consistent with Section 10D(b) of the Act, then, in accordance with
those policies that are so required, any incentive-based compensation payable to
Executive under this Agreement or otherwise shall be subject to claw-back in the
circumstances, to the extent, and in the manner, required by Section 10D(b)(2)
of the Act, as interpreted by rules of the Securities Exchange Commission,
including but not limited to circumstances involving fraud or significant
misrepresentation by the Executive that caused harm to the Company.


IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.
 
EXECUTIVE
 
NIC INC.
 
 
 
 
 
 
 
 
/s/ William A. Van Asselt
 
By:
/s/ Harry H. Herington
Name: William A. Van Asselt
 
 
Name: Harry H. Herington
 
 
 
Title: Chief Executive Officer



 









--------------------------------------------------------------------------------





Exhibit A




NIC INC.
 
EMPLOYEE PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT
 
In consideration of my employment or continued employment by NIC, Inc., a
Delaware corporation (the "Company"), and the compensation now and hereafter
paid to me, I hereby agree as follows:


1.    NONDISCLOSURE.
1.1    Recognition of Company's Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company's Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain Company's
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.


1.2    Proprietary Information. The term "Proprietary Information" shall mean
any and all confidential and/or proprietary knowledge, data or information of
the Company. By way of illustration but not limitation, "Proprietary
Information" includes (a) trade secrets, inventions, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as "Inventions"); and (b) information regarding plans
for research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and (c) information regarding the skills and
compensation of other employees of the Company. Notwithstanding the foregoing,
it is understood that (i) the Company's Proprietary Information hereunder shall
not include information to the extent that it is or becomes generally known in
the trade or industry other than as a result of a breach of this Agreement, and
(ii) I shall be free to use my own skill, knowledge and experience to whatever
extent and in whichever way I wish, provided that I do so without the use or
disclosure of Proprietary Information.


1.3    Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information ("Third Party Information") subject to a duty on the
Company's part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.


1.4    No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former





--------------------------------------------------------------------------------





employer or any other person to whom I have an obligation of confidentiality
unless consented to in writing by that former employer or person. I will use in
the performance of my duties only information which is generally known and used
by persons with training and experience comparable to my own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company.


2.    ASSIGNMENT OF INVENTIONS.


2.1    Proprietary Rights. The term "Proprietary Rights" shall mean all trade
secret, patent, trademark, copyright, and other intellectual property rights
throughout the world.


2.2    Prior Inventions. Inventions, if any, patented or unpatented, which I
made prior to the commencement of my employment with the Company are excluded
from the scope of this Agreement. To preclude any possible uncertainty, I have
set forth on Exhibit A (Previous Inventions) attached hereto a complete list of
all Inventions that I have, alone or jointly with others, conceived, developed
or reduced to practice or caused to be conceived, developed or reduced to
practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement (collectively referred to as
"Prior Inventions"). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit A but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit A for such purpose. If no such disclosure is
attached, I represent that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention, Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company's prior written
consent.


2.3    Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby
assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first conceived or first fixed in a tangible medium, as
applicable) to the Company all my right, title and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made, conceived,
fixed in a tangible medium or learned by me, either alone or jointly with
others, during the period of my employment with the Company. Inventions assigned
to the Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as "Company Inventions."


2.4    Nonassignable Inventions. This Agreement will not be deemed to require
assignment of and "Company Inventions" shall not be discerned to include any
invention which was developed entirely on my own time without using the
Company's equipment, supplies, facilities, or trade secrets and is neither
related to the Company's actual or anticipated business, research or
development, nor resulted from work performed by me for the Company.


2.5    Obligation to Keep Company Informed. During the period of my employment
and for six (6) months after termination of my employment with the Company, I
will promptly disclose to the Company fully and in writing all Inventions
authored, conceived or fixed in a tangible medium by me, either alone or jointly
with others. In addition, I will promptly disclose to the Company all patent
applications filed by me or on my behalf within a year after termination of
employment. At the time of each such disclosure, I will





--------------------------------------------------------------------------------





advise the Company in writing of any Inventions that I believe fully qualify for
protection "as non-Company Inventions" and I will at that time provide to the
Company in writing all evidence necessary to substantiate that belief. The
Company will keep in confidence and will not use for any purpose or disclose to
third parties without my consent any confidential information disclosed in
writing to the Company pursuant to this Agreement relating to Inventions that
are not Company Inventions. I will preserve the confidentiality of any Invention
which is a Company Invention.


2.6    Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.


2.7    Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are "works made for hire," pursuant to
United States Copyright Act (17 U.S.C., Section 101) the copyright in which is
owned by the Company.  If, for any reason, such original works are not deemed
"works made for hire" under such statute, I hereby assign and agree to assign
all of my right, title, and interest in the works to the Company and agree to
execute such further documents as are reasonably required to perfect and record
this assignment.


2.8    Enforcement of Proprietary Rights. I will assist the Company in every
proper way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such "Company Inventions" to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company's request on such assistance.


In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights or Company
Inventions assigned hereunder to the Company.


3.    RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.


4.    ADDITIONAL ACTIVITIES. I agree that for the period of my employment by the
Company and for three (3) years after the date of termination of my employment
by the Company I will not induce any employee of the Company to leave the employ
of the Company.


5.    NO CONFLICTING OBLIGATION. I represent that my performance of all the
terms of this





--------------------------------------------------------------------------------





Agreement and as an employee of the Company does not and will not breach any
agreement to keep in confidence information acquired by me in confidence or in
trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.


6.    RETURN OF COMPANY DOCUMENTS. When I leave the employ of the Company, I
will deliver to the Company any and all original drawings, notes, memoranda,
specifications, devices, formulas, files, emails and documents, and any other
material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company, whether in paper,
electronic or other intangible form. I further agree that any property situated
on the Company's premises and owned by the Company, including disks and other
storage media, filing cabinets or other work areas, is subject to inspection by
Company personnel at any time with or without notice. Prior to leaving, I will
cooperate with the Company in completing and signing the Company's termination
statement.  I further agree not to retain any Proprietary Information of the
Company on any electronic or online storage media including, but not limited to,
USB drives, magnetic or optical discs, online storage services, online email
services, or any personal computer under my control, subsequent to my
termination.


7.    LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique
and because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.


8.    NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.


9.    NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.


10.    GENERAL PROVISIONS.


10.1    Governing Law. Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of Kansas, as such
laws are applied to agreements entered into and to be performed entirely within
Kansas between Kansas residents. I hereby expressly consent to the personal
jurisdiction of the state and federal courts located in Johnson County, Kansas
for any lawsuit filed there against me by Company arising from or related to
this Agreement.


10.2    Severability. In case any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein so long as the central purpose and intent of the
Agreement can still be achieved. If moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with the applicable law as it shall then appear.







--------------------------------------------------------------------------------





10.3    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.


10.4    Survival. The provisions of this Agreement shall survive the termination
of my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.


10.5    Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company's right to terminate
my employment at any time, with or without cause.


10.6    Waiver. No waiver by the Company of any breach of this Agreement shall
be a waiver of any preceding or succeeding breach. No waiver by the Company of
any right under this Agreement shall be construed as a waiver of my other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.


10.7    Entire Agreement. The obligations pursuant to Sections 1 and 2 of this
Agreement shall apply to any time during which I was previously employed, or am
in the future employed, by the Company as a consultant if no other agreement
governs nondisclosure and assignment of inventions during such period. This
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
discussions between us. If I have an existing Employee Proprietary Information
and Inventions Agreement in place with the Company, then this Agreement
supersedes and replaces that agreement effective as of the date this agreement
is signed below, otherwise, this Agreement shall be effective as of the first
day of my employment with the Company. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged. Any subsequent change
or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.


[Remainder of Page Intentionally Blank]





--------------------------------------------------------------------------------







I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT A TO THIS AGREEMENT.
 
/s/ William A. Van Asselt
 
William A. Van Asselt
 
Address:
 

 
 
Date:  July 29, 2018
 


ACCEPTED AND AGREED TO:
 
NIC INC.
 
By:
/s/ Harry H. Herington
 
 
Name:
  Harry H. Herington
 
 
Title:
  Chief Executive Officer
 

 
 Date:      July 29, 2018
 
 







--------------------------------------------------------------------------------





EXHIBIT A
 
PREVIOUS INVENTIONS
 
 TO:        NIC Inc.
FROM:    William A. Van Asselt
DATE:        July 29, 2018
SUBJECT: Previous Inventions
1.    Except as listed in Section 2 below, the following is a complete list of
all inventions or improvements relevant to the subject matter of my employment
by                     (the "Company"), a wholly-owned subsidiary of NIC Inc.,
that have been made or conceived or first reduced to practice by me alone or
jointly with others prior to my engagement by the Company:
ý    No inventions or improvements.
¨    See below:
                                                    
                                                    
                                                    
¨    Additional sheets attached.
2.    Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):
 
 
Invention or Improvement
Party(ies)
 
Relationship
1.
 
 
 
 
 
 
2.
 
 
 
 
 
 
3.
 
 
 
 
 
 



¨    Additional sheets attached.




 





--------------------------------------------------------------------------------





Exhibit B
 
 
NICUSA, INC.
 
Non-Competition Agreement
 
In consideration of the employment/promotion of William A. Van Asselt, currently
residing at _________________________________________________(“Employee”), by
NICUSA, Inc. (“Employer”) and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by Employee, Employer
and Employee hereby agree to the terms outlined in this Agreement.
 
Recitals


A.
Employer is in the business generally of designing, building, and furnishing to
government clients and private entities, egovernment applications and services
online, including but not limited to Software As A Service, stand-alone online
applications, system management and hosting, e-payment processing, database
management, and enterprise wide management of such services and payment streams.

B.
The parties recognize that, in the course of employment with Employer, Employee
will learn Employer’s techniques, procedures, and development, management, and
marketing strategies and will be exposed to the Employer’s clients and
prospects, all of which Employer has a legitimate business interest in
protecting. Employee is expected to work diligently and to develop good will
with clients and prospects and other of Employer’s employees for the benefit of
the Employer. Employee agrees that it would be unfair and improper to disclose
or use Employer’s Confidential Information, training, or relationships to
solicit Employer’s clients, prospects, or employees either during the Employee’s
employment with Employer or for a limited period thereafter.

C.
The parties desire to enter into this Agreement in order to induce the Employer
to share or continue to share its information and resources with Employee during
the course of employment and to insure that the Employer’s business will not be
harmed during or after Employee’s employment.

D.
Employee acknowledges and agrees that the promises in this Agreement are of
material importance to Employer and the promises are a material inducement for
Employer to employ and continue to employ the Employee.



Agreement


1.
Definitions

As used herein:


(a)“Confidential Information” means any oral or written information disclosed to
Employee or known by Employee as a consequence of or through Employee’s
employment by Employer which relates to Employer’s business, products,
processes, or services, including, but not limited to, information relating to
research, development, Inventions, computer program designs, programming
techniques, flow charts, source code, object code, products under development,
manufacturing, purchasing, accounting, engineering, marketing, selling, customer
lists, customer requirements, and any documentation thereof. It will be presumed
that information supplied to Employee from outside





--------------------------------------------------------------------------------





sources while in the course of his or his work for Employer is Confidential
Information unless and until it is designated otherwise.
(b)“Inventions” means discoveries, concepts, and ideas, whether patentable or
not, including, but not limited to, apparatuses, processes, methods,
compositions of matter, techniques, and formulae, as well as improvements or
know-how related to any of those, in connection with and relating to any
activities of Employer.
(c)“Work Product” means all documents, reports, memoranda, drawings,
specifications, computer programs, works of authorship fixed in a tangible
medium of expression, flow charts and computer source code and object code
regardless of the medium in which it is fixed, notes, correspondence, records,
notebooks, and other tangible or intangible property and any and all plans,
discoveries, creations, compositions, innovations, processes, technical data,
patents and patent applications, know-how, trade secrets, trademarks, copyrights
and copyright registration applications, and other materials and designs
(whether tangible or intangible) developed or conceived by the Employee or
provided by the Employer or any of its related entities, affiliates, or business
units to the Employee during the course of the Employee’s performance of service
for Employer.
(d)“Conflicting Organization” means any competitor of Employer, including any
organization which is engaged in the development, marketing, or selling of a
Conflicting Product. An “affiliate” of Employer is an entity that is owned by,
or under common control with, Employer, including direct and indirect parent
entities.  An affiliate of Employer is not considered a Conflicting
Organization.
(e)“Conflicting Product” means any product, process, or service of any person or
organization other than Employer which competes with a product, process, or
service of Employer upon or with which Employee works or about which Employee
acquires Confidential Information.


2.
Services to Conflicting Organizations

For as long as Employee is employed by Employer and for a period of two (2)
years after termination of Employee’s employment by Employer, whether or not
said termination is voluntary or involuntary and whether or not said termination
is initiated by Employee or Employer, Employee will not own, in whole or in
part, aid, or render services to, directly or indirectly, (collectively, “aid”)
any Conflicting Organization; provided, however, that, upon termination of
Employee’s employment by Employer, Employee shall have the right to aid a
Conflicting Organization whose business is diversified and which, as to that
part of its business Employee aids, considered as a discrete business unit, is
not a Conflicting Organization if, prior to aiding or rendering services,
Employee furnishes separate written assurances satisfactory to Employer (in its
sole discretion) from such Conflicting Organization and from Employee that
Employee will not aid or render services directly or indirectly in connection
with any Conflicting Product.  For purposes of this provision, ownership means
either: 1) owning more than 5% of the total outstanding shares of stock in a
Conflicting Organization; or 2) having a controlling interest in a Conflicting
Organization. The preceding restriction applies to the Employee in the following
territory:


For Management Level Employees: Because Employer is a subsidiary of NICUSA,
Inc., which uses subsidiaries such as Employer to operate egovernment portals
across the entire United States of America, such as the one that Employer
operates  for Kansas; and because Employee’s position with Employer is
considered to be management level or management-trainee; and because a condition
of being employed at management level or as a management trainee is that the
Employee be willing to relocate to another subsidiary in another state to lead
or assist in leading the operations of a new or existing portal such as Employer
operates for Kansas, such aid or services to a Conflicting Organization is
prohibited anywhere in the United States of America.







--------------------------------------------------------------------------------





For Non-Management Level Employees: Because Employee is not considered to be a
management level or management-trainee, such aid or services to a Conflicting
Organization is prohibited anywhere in Kansas or its adjoining states.


3.
Confidentiality

(a)During employment with the Employer, and from and after termination of
employment, Employee will hold in confidence the Confidential Information and
will not use it or disclose it to any person or entity except with the specific
prior written consent of the Employer or except as otherwise expressly permitted
by this Agreement.
(b)Any trade secrets of the Employer or the business and affairs of the Employer
will be entitled to all of the protections and benefits under the Kansas Trade
Secrets Act and any other applicable law.  If any information that the Employer
deems to be a trade secret is found by a court of competent jurisdiction not to
be a trade secret for purposes of this Agreement, such information will,
nevertheless, be considered Confidential Information for purposes of this
Agreement.  Employee hereby waives any requirement that the Employer submit
proof of the economic value of any trade secret or post a bond or other
security.
(c)None of the foregoing obligations and restrictions apply to any part of the
Confidential Information that Employee demonstrates (i) was or became generally
available to the public other than as a result of an improper disclosure by
Employee or by another individual or entity; or (ii) was available to Employee
on a non-confidential basis prior to its disclosure to Employee by the
Employer.  If Employee is requested or becomes legally compelled by any means or
is required by a regulatory body to make any disclosure that is prohibited or
otherwise constrained by this Agreement, Employee will provide the Employer with
prompt notice of such request so that it may seek an appropriate protective
order or other appropriate remedy.


4.
Non-Solicitation of Employees

Employee shall not, during the period of Employee’s employment with the Employer
and for a period of two (2) years after termination of Employee’s employment
with the Employer, whether or not said termination is voluntary or involuntary,
and whether or not said termination is initiated by Employee or Employer, either
on his or his own account or for any person, partnership, corporation, or other
entity (a) solicit, contact, or endeavor to cause any employee of the Employer
to leave his or her employment, (b) induce or attempt to induce any such
employee to breach her or his employment agreement with the Employer, (c)
otherwise interfere with the Employer’s relationships with its employees, or (d)
hire, employ, or supervise any of the Employer’s employees.


5.
Non-Solicitation of Clients or Prospects

Employee shall not, during the period of Employee’s employment with the Employer
and for a period of two (2) years after termination of Employee’s employment
with the Employer, whether or not said termination is voluntary or involuntary,
and whether or not said termination is initiated by Employee or Employer,
solicit, induce, or attempt to induce, any past or current client of Employer,
or any prospective client of Employer with whom Employee had contact as a result
of Employee’s employment by Employer, (a) to cease doing business in whole or in
part with or through the Employer, or (b) to do business with any Conflicting
Organization.


6.
Work Product and Inventions

(a)Employer shall own, without restrictions or limits of any kind, all right,
title, and interest in and to any and all Work Product and Inventions.
(b)Employee acknowledges and agrees that the Employee shall not acquire any
right whatsoever in any Work Product or Inventions and that any and all Work
Product or Inventions, and any other





--------------------------------------------------------------------------------





property of Employer shall be returned or provided to the Employer at any time
upon the Employer’s demand, and, at the latest, upon termination of Employee’s
employment for any reason.
(c)Employee acknowledges and confirms that it is the Employee’s intention that
any and all rights, including any copyright or other intellectual property
rights, in any Work Product or Inventions created by the Employee for the
Employer shall solely and exclusively vest in the Employer, and that any such
Work Product or Inventions shall be considered within the scope of the
Employee’s employment.  The parties agree that the Employer is entitled, as
author, to the copyright in any copyrightable Work Product and any Inventions
and any other rights therein including the right to seek or not seek statutory
registration of any copyright and the right to make such changes therein and
uses thereof as the Employer in its sole discretion determines. If, for any
reason, any such Work Product is not considered a work made for hire under the
copyright laws, then the Employee hereby grants and assigns to the Employer all
of the Employee’s right, title, and interest in and to such Work Product.
(d)Employee agrees to execute such assignments, releases, transfer documents,
and other instruments as the Employer may reasonably require in order to vest in
the Employer complete and absolute title to the Work Product and any Inventions,
including all intellectual property rights therein and thereto.  For this
limited purpose, the Employee hereby appoints the Employer as its attorney in
fact to execute and deliver to the Employer, on behalf of the Employee, any and
all such documents or instruments.  This appointment shall be deemed to be a
power coupled with an interest and shall be irrevocable.  The Employee agrees to
cooperate fully with the Employer in any and all acts or actions deemed
appropriate by the Employer in order to perfect, retain, enforce, and maintain
sole and exclusive title in and to the Work Product and any Inventions and all
intellectual property rights therein and thereto.
(e)This Agreement does not apply to an Invention for which no equipment,
supplies, facility, or trade secret information of the Employer was used and
which was developed entirely on the Employee’s own time, unless (a) the
Invention relates (i) directly to the business of the Employer, or (ii) actual
or demonstrably anticipated research or development or (b) the Invention results
from any work performed by the Employee for the Employer.


7.
Tolling of Period of Restriction

In the event of a breach of any of the covenants included above, then the
post-employment time periods during which such prohibitions apply shall not be
reduced by any period of time during which Employee is in violation or breach of
any such covenant, including any period of time required to obtain injunctive
relief from a court requiring Employee to cease and desist such breach.


8.
Enforcement

Employee acknowledges that the legal remedy available to Employer for any breach
of covenants in this Agreement on the part of Employee may be inadequate, and
therefore, in the event of any threatened or actual breach of any term of this
Agreement and in addition to any other right or remedy which Employer may have,
Employer shall be entitled to specific enforcement of this Agreement through
injunctive or other equitable relief in a court with appropriate jurisdiction,
without the necessity of posting a bond.




9.
Attorneys’ Fees and Costs

The Employee shall reimburse the Employer for all costs and expenses, including
reasonable attorneys’ fees, expert fees, and costs incurred by the Employer in
connection with enforcing any provision of this Agreement.


10.
Obligations Survive Termination of Employment

Termination of Employee’s employment, whether voluntary or involuntary, shall
not impair or relieve Employee of any obligations under this Agreement. Employee
acknowledges that his/her employment is at





--------------------------------------------------------------------------------





will and that nothing in this Agreement shall be considered a contract of
employment or in any way alter Employee’s at-will status in any manner or
respect.


11.
Non-Waiver

No failure on the part of either party to require the performance by the other
party of any term of this Agreement shall be taken or held to be a waiver of
such term or in any way affecting such party’s right to enforce such term, and
no waiver on the part of either party of any term in this Agreement shall be
taken or held to be a waiver of any other term hereof or the breach thereof.


12.
Binding Effect

This Agreement may be assigned by Employer without the prior written consent of
Employee.


13.
Severability

Should any term of this Agreement be found invalid or unenforceable, it shall
not affect the validity or enforceability of any other term of this
Agreement.  If necessary for enforcement of any of the covenants in the
Agreement by a court with appropriate jurisdiction, Employee and Employer agree
the court is authorized to reduce or modify the covenant as necessary for the
maximum enforcement permitted by law.


14.
Term of Employment

This Agreement involves no obligations on the part of Employer to employ
Employee or upon Employee to accept employment for any definite period of time.


15.
Merger

This Agreement supersedes all prior conversations, correspondence,
representations, warranties, agreements, and other communications regarding the
subject matter hereof. The Recitals are considered a part of this Agreement.


16.
Applicable Law

(a)This Agreement shall be in all respects interpreted and construed in
accordance with and be governed by the laws of the state of Kansas.
 
(b)The parties agree that any action at law or in equity relating to this
Agreement shall be brought in the federal or state courts within the city of
Olathe, KS and the parties consent to and hereby waive any objections to
jurisdiction and venue at that location.


Employee hereby acknowledges receipt of a copy of this Agreement.


Employee hereby acknowledges receipt of a copy of this Agreement.


IN WITNESS to Employee’s agreement to all of the above, Employee has executed
this Agreement as of the 29th day of July, 2018.




Employee:      /s/ William A. Van
Asselt                                                                             
                                 
William A. Van Asselt
Position: General Counsel
 
Accepted for Employer:
Signed:     /s/ Harry H.
Herington                                                                                        
        
Name:  Harry H. Herington
Title:    Chief Executive Officer





--------------------------------------------------------------------------------





Attachment I to Employment Agreement




Name:        William A. Van Asselt
Position:    General Counsel


Additional benefits provided to Executive as part of Key Employee Agreement
dated
July 29, 2018.


Life Insurance
20 year term policy
2x annual salary benefit.


Life-insurance policy premiums will be paid by the Company.


Long Term Disability Coverage


Standard Monthly Benefit                           $10,000 (guaranteed for life)
Rider No. 1                                                  $  5,000
(guaranteed for life)
Rider No. 2                                                  $  2,669
(guaranteed for 3 years, then must reapply)
Total Monthly Benefit                                 $17,669


In the event the participant is disabled for more than 365 days, Lloyds of
London will issue a one-time lump sum payment of $1,000,000.


Long-term disability policy premiums (for both standard coverage and riders)
will be paid by the Company.


Signature of Participant: /s/ William A. Van Asselt
Date: July 29, 2018







